DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westmoreland (US 20160200250).

Regarding claim 1, A child seat safety system comprising: a restraint component adapted for use with a car seat; an unlocking mechanism for unlocking the restraint component; and a mobile application for receiving an electronic communication from the unlocking mechanism and signaling a user (“The child car seat safety system 100 may be configured to send signals from the buckle sensor 104 to various components such as the car control system 120, smart phone 130, app 132, and other components which may be included or associated therewith. In most embodiments, buckle sensor 104 may be configured to initiate a signal to various components of safety system 100 under certain conditions. FIG. 2 provides an example of certain conditions that may cause the buckle sensor 104 to initiate an alert to one or more components. In one example, as discussed above, although a care provider has fastened the fasteners of the safety belt into the buckle assembly 106, the buckle may not actually be completely or properly latched and therefore not fully and properly fastened. If the buckle sensor 104 determines the fasteners are not properly and fully fastened into the buckle, a signal may be sent to one or more components. If the car seat 108 is being secured into a vehicle, once the engine is started and the ignition is “on,”, the control system 120 receives the signal and provides an alert to the driver, which may be a dashboard alert, such as a visual and/or audible signal, similar to present alerts for unfastened seat belts in the driver and front passenger seats. Also, the key fob 122 may be configured to provide an alert. The smart phone 130 having the app 132 installed thereon may also receive an alert that the buckle assembly 106 is not fastened” (Westmoreland: paragraph 24)).

Regarding claim 2, The child safety system of claim 1, wherein the restraint component is a harness (Westmoreland: figure 1).

Regarding claim 3, The child safety system of claim 1, wherein the restraint component comprises a pair of shoulder straps, a crotch strap, and a buckle (Westmoreland: figure 1).

Regarding claim 4, The child safety system of claim 3, wherein the unlocking mechanism comprises a buckle engaging element for unlocking the buckle (Westmoreland: figure 1).

Regarding claim 5, The child safety system of claim 1, wherein the car seat is an infant carrier, a rear-facing car seat, a convertible seat, a combination car seat, or a booster seat (Westmoreland: figure 1).

Regarding claim 6, The child safety system of claim 1, wherein the unlocking mechanism is in electronic communication with the restraint component when the restraint component is locked (“The child car seat safety system 100 may be configured to send signals from the buckle sensor 104 to various components such as the car control system 120, smart phone 130, app 132, and other components which may be included or associated therewith. In most embodiments, buckle sensor 104 may be configured to initiate a signal to various components of safety system 100 under certain conditions. FIG. 2 provides an example of certain conditions that may cause the buckle sensor 104 to initiate an alert to one or more components. In one example, as discussed above, although a care provider has fastened the fasteners of the safety belt into the buckle assembly 106, the buckle may not actually be completely or properly latched and therefore not fully and properly fastened. If the buckle sensor 104 determines the fasteners are not properly and fully fastened into the buckle, a signal may be sent to one or more components. If the car seat 108 is being secured into a vehicle, once the engine is started and the ignition is “on,”, the control system 120 receives the signal and provides an alert to the driver, which may be a dashboard alert, such as a visual and/or audible signal, similar to present alerts for unfastened seat belts in the driver and front passenger seats. Also, the key fob 122 may be configured to provide an alert. The smart phone 130 having the app 132 installed thereon may also receive an alert that the buckle assembly 106 is not fastened” (Westmoreland: paragraph 24)).

Regarding claim 7, The child safety system of claim 1, wherein the unlocking mechanism comprises a transmitter (“In addition to short-range communication, the safety system 100 may be configured for cellular or other long-range communication with a key fob and/or a mobile device such as smart phone 130, computer 134, a tablet, or any internet connected personal computing device, for situations when the safety system 100 may need to communicate with smart phone 130 beyond a traditional short-range communication distance. Likewise, the control system 110 of vehicle 102 may include a communication connection with a key fob or other accessory which may be available with vehicle control systems” (Westmoreland: paragraph 22)).

Regarding claim 8, The child safety system of claim 1, wherein the unlocking mechanism is a key fob (“The safety system 100 may comprise a key fob 122. Key fob 122 may comprise a microprocessor and be a custom key fob configured for communication with both the control system 120 and also other components of the safety system 100, such as a processor and transceiver which may be incorporated with buckle sensor 104” (Westmoreland: paragraph 18)).

Regarding claim 9, A child seat safety system comprising: a car seat comprising a restraint component; an unlocking mechanism for unlocking the restraint component; (“The child car seat safety system 100 may be configured to send signals from the buckle sensor 104 to various components such as the car control system 120, smart phone 130, app 132, and other components which may be included or associated therewith. In most embodiments, buckle sensor 104 may be configured to initiate a signal to various components of safety system 100 under certain conditions. FIG. 2 provides an example of certain conditions that may cause the buckle sensor 104 to initiate an alert to one or more components. In one example, as discussed above, although a care provider has fastened the fasteners of the safety belt into the buckle assembly 106, the buckle may not actually be completely or properly latched and therefore not fully and properly fastened. If the buckle sensor 104 determines the fasteners are not properly and fully fastened into the buckle, a signal may be sent to one or more components. If the car seat 108 is being secured into a vehicle, once the engine is started and the ignition is “on,”, the control system 120 receives the signal and provides an alert to the driver, which may be a dashboard alert, such as a visual and/or audible signal, similar to present alerts for unfastened seat belts in the driver and front passenger seats. Also, the key fob 122 may be configured to provide an alert. The smart phone 130 having the app 132 installed thereon may also receive an alert that the buckle assembly 106 is not fastened” (Westmoreland: paragraph 24));
and a mobile application for receiving an electronic communication from the unlocking mechanism and signaling a user once the unlocking mechanism is separated from the restraint component by a preset distance while the restraint component is locked (“An application (“app”) 132 may be installed onto smart phone 130 which may provide alerts and programming options for a user of the safety system 100. The app 132 may also be configured with an online server such that the app 132 may also be accessed on a personal computing device such as a desktop 134 or laptop computer” (Westmoreland: paragraph 20) & “Likewise, the safety system 100 may be programmed to initiate alerts when the smart phone 130 and/or key fob 132 reaches various distances away from the car seat 108 and the buckle assembly 106 is still fastened” (Westmoreland: paragraph 29)).

Regarding claim 10, The child seat safety system of claim 9, wherein the unlocking mechanism comprises a Bluetooth transmitter (“Wireless communication systems which may be used with safety system 100 for communication between the various components and may comprise BLUETOOTH®” (Westmoreland: paragraph 23)).

Regarding claim 11, the claim is interpreted and rejected as claim 6 stated above.

Regarding claim 12, The child seat safety system of claim 9, wherein the mobile application signals the user with an audible alert (“At all three distances, d1, d2, and d3, the buckle sensor 104 may initiate a signal to a smart phone having the app 132 installed thereon. The alert may be an audible, visual, and/or tactile signal, similar to an alert for a text or urgent message” (Westmoreland: paragraph 30)).

Regarding claim 14, the claim is interpreted and rejected as claim 3 stated above.

Regarding claim 15, The child seat safety system of claim 14, wherein the buckle comprises buckle transmitter for in electronic communication with the unlocking mechanism when the restraint component is locked (“The child car seat safety system 100 may be configured to send signals from the buckle sensor 104 to various components such as the car control system 120, smart phone 130, app 132, and other components which may be included or associated therewith. In most embodiments, buckle sensor 104 may be configured to initiate a signal to various components of safety system 100 under certain conditions. FIG. 2 provides an example of certain conditions that may cause the buckle sensor 104 to initiate an alert to one or more components. In one example, as discussed above, although a care provider has fastened the fasteners of the safety belt into the buckle assembly 106, the buckle may not actually be completely or properly latched and therefore not fully and properly fastened. If the buckle sensor 104 determines the fasteners are not properly and fully fastened into the buckle, a signal may be sent to one or more components. If the car seat 108 is being secured into a vehicle, once the engine is started and the ignition is “on,”, the control system 120 receives the signal and provides an alert to the driver, which may be a dashboard alert, such as a visual and/or audible signal, similar to present alerts for unfastened seat belts in the driver and front passenger seats. Also, the key fob 122 may be configured to provide an alert. The smart phone 130 having the app 132 installed thereon may also receive an alert that the buckle assembly 106 is not fastened” (Westmoreland: paragraph 24)).

Regarding claim 16, the claim is interpreted and rejected as claims 9 and 14 stated above.

Regarding claim 17, The child seat safety system of claim 16, wherein the buckle comprises a buckle sensor for detecting when the buckle is locked (“The child car seat safety system 100 may be configured to send signals from the buckle sensor 104 to various components such as the car control system 120, smart phone 130, app 132, and other components which may be included or associated therewith. In most embodiments, buckle sensor 104 may be configured to initiate a signal to various components of safety system 100 under certain conditions. FIG. 2 provides an example of certain conditions that may cause the buckle sensor 104 to initiate an alert to one or more components. In one example, as discussed above, although a care provider has fastened the fasteners of the safety belt into the buckle assembly 106, the buckle may not actually be completely or properly latched and therefore not fully and properly fastened. If the buckle sensor 104 determines the fasteners are not properly and fully fastened into the buckle, a signal may be sent to one or more components. If the car seat 108 is being secured into a vehicle, once the engine is started and the ignition is “on,”, the control system 120 receives the signal and provides an alert to the driver, which may be a dashboard alert, such as a visual and/or audible signal, similar to present alerts for unfastened seat belts in the driver and front passenger seats. Also, the key fob 122 may be configured to provide an alert. The smart phone 130 having the app 132 installed thereon may also receive an alert that the buckle assembly 106 is not fastened” (Westmoreland: paragraph 24)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westmoreland in view of Official Notice.

Regarding claim 13, The child seat safety system of claim 12, wherein the audible alert can only be silenced by unlocking the restraint component with the unlocking mechanism is not specifically disclosed by Westmoreland. Examiner takes Official Notice that it would have been well known in the art to one of ordinary skill at the time of invention to provide an alert to a user until the condition causing the alert is corrected. Modifying Westmoreland to provide an audible alert that can only be silenced by unlocking the restraint would have increased the overall safety of the system by alerting the user that there is a potential child left in the vehicle until they release the restraint. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Westmoreland according to Official Notice.

Regarding claim 18, The child seat safety system of claim 17, wherein buckle sensor is a mechanical switch is not specifically disclosed by Westmoreland. Examiner takes Official Notice that it would have been well known in the art to one of ordinary skill at the time of invention to use a mechanical switch. Modifying Westmoreland to use a mechanical switch as they are common components whose capabilities and functionality are known. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Westmoreland according to Official Notice.

Regarding claim 19, The child seat safety system of claim 17, wherein the buckle sensor is an electronic switch is not specifically disclosed by Westmoreland. Examiner takes Official Notice that it would have been well known in the art to one of ordinary skill at the time of invention to use an electronic switch. Modifying Westmoreland to use an electronic switch as they are common components whose capabilities and functionality are known. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Westmoreland according to Official Notice.

Regarding claim 20, The child seat safety system of claim 16, wherein the car seat further comprises a temperature sensor is not specifically disclosed by Westmoreland. Examiner takes Official Notice that it would have been well known in the art to one of ordinary skill at the time of invention to use a temperature sensor. Modifying Westmoreland to use a temperature sensor would increase the overall functionality of the system by being able to provide additional information regarding the device to the user. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Westmoreland according to Official Notice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689